Citation Nr: 1045161	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from November 1960 to November 
1961.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from an October 2005 rating decision that 
was issued by the Regional Office (RO) in Denver, Colorado.  The 
file was thereafter transferred to the RO in Portland, Oregon. 

The case was remanded by the Board in June 2010 to enable the 
Veteran to appear at a personal hearing before a Veteran's Law 
Judge.  A hearing before the undersigned was held in September 
2010.  A copy of the transcript of that hearing is contained 
within the claims file.

The issues of service connection for asthma and COPD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that it is at least as likely as 
not that the Veteran has tinnitus that onset during, or was 
caused by, her military service.

2.  Affording the benefit of the doubt to the Veteran, it is at 
least as likely as not that her currently diagnosed PTSD is due 
to events that occurred during her active service.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in June 2005 that 
explained what the evidence needed to show in order to establish 
service connection for a claimed disability.  It also explained 
VA's duty to assist the Veteran with obtaining evidence in 
support of her claim. In October 2006 the Veteran was sent notice 
regarding disability ratings and effective dates as required by 
Dingess; the Veteran's claims were thereafter readjudicated, most 
recently in March 2009.  While this information was sent to the 
Veteran in connection with another then-pending claim, it is 
noted that, in any event, any error in providing the notice 
required by Dingess is harmless in this case.  With respect to 
the Veteran's claim of service connection for tinnitus, it is 
denied herein, hence no rating or effective date will be 
assigned.  With respect to the Veteran's claim of service 
connection for PTSD, the benefit sought is granted in full 
herein, and the rating percentage and effective date will be 
assigned in an implementing rating action by the RO, which she is 
free to appeal; hence the Veteran was not prejudiced by any error 
with respect to providing any information that was required by 
the VCAA.   

In addition to its duty to provide the claimant with various 
notices, VA also must make reasonable efforts to assist him or 
her with obtaining evidence that is necessary in order to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records, private treatment 
records, the written contentions of the Veteran and a transcript 
of her testimony at the September 2010 hearing, and written lay 
statements from persons who know the Veteran.  

The Veteran in this case has contended that she was told that her 
service treatment records were destroyed in a fire at the 
National Personnel Records Center (NPRC).  However, her service 
treatment records were not, in fact, destroyed insofar as they 
are contained within the claims file and include documents such 
as her military entrance and discharge examinations, shot 
records, and dental charts.  Despite the Veteran's contentions, 
there is no indication that these records are incomplete.

The Veteran was not afforded a VA examination with respect to her 
claim of service connection for tinnitus.  In this regard, the 
Board notes that VA is required to provide a medical examination 
or medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5107A 
(d).  An examination is considered necessary if the record 
contains competent evidence that (a) the Veteran has a current 
disability or persistent or recurrent symptoms of a disability; 
(b) the disability or symptoms may be associated with the 
Veteran's service; and (c) the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  In 
this case VA was not required to provide an examination with 
respect to this issue because, as will be discussed, the record 
does not contain any credible evidence that the Veteran's 
tinnitus may be associated with his military service or with a 
service connected disability.  In so finding, it is acknowledged 
that the test for whether a current disability "may be related" 
to service involves a low threshold.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

II. Service connection

The Veteran contends that she has tinnitus and PTSD as a result 
of her military service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

	A.  Tinnitus

The Veteran contends that her tinnitus is due to exposure to 
military noise, including aircraft engine noise.  In a written 
statement that accompanies her notice of disagreement dated in 
October 2006, the Veteran contended that "everyone" in the Air 
Force was exposed to noise from aircraft propeller engines and 
that she was never given hearing protection.  At her hearing, the 
Veteran testified that she was asked to sit in the cockpit on 
various military flights.  She testified that on one occasion she 
was on a flight on a Navy radar plane that flew from Randolph Air 
Force Base, Texas, to Hill Air Force Base, Utah, to Hamilton 
Field, California.  She claimed that she was in the cockpit with 
the pilot, co-pilot, and navigator because she was a "novelty," 
and that they all had headphones but that she was not provided 
with any.  She testified that she could hardly hear when she 
exited the plane and that her tinnitus started at that time and 
continued until the present time.  The Veteran also testified 
that she had been other flights on C-130 transport planes where 
she was strapped in for "hours" and exposed to noise from the 
propellers.  

While the Veteran is competent to testify that she experienced 
ringing in her ears during service until the present time, her 
testimony, including her testimony about her exposure to aircraft 
noise, is not credible.  The Veteran's service personnel records 
show that she was assigned to Lackland Air Force Base, Texas, for 
officer training, and thereafter was transferred to Keesler Air 
Force Base, Mississippi, where she continued training in the 
communication-electronics officer and technician department.  
While Lackland Air Force Base and Randolph Air Force Base are in 
close geographic proximity to each other, and the Veteran could 
conceivably have travelled from one to the other, she was never 
stationed at Hill Air Force Base or at Hamilton Field.  There are 
no records of any temporary duty orders requiring travel to 
either of these locations, and there does not appear from her 
service records to be any reason that the Veteran, who never 
completed her military training prior to her discharge, would 
have been assigned to fly to these locations on a Navy radar 
plane while she was still in training status.  

The Veteran was not rated for flight status, and there is no 
reason that she would have been on "many" flights on C-130 
military transport planes during her 1 year military career, the 
entirety of which she was in a training status.  Moreover, 
according to a training report, the communications and 
electronics officer and technician school in which the Veteran 
was enrolled at Keesler Air Force Base involved "instruction in 
installation, operation, maintenance, and management of ground 
communications equipment and systems, including radio, teletype, 
telephone, telegraph, facsimile, and cryptographic."  None of 
these types of instruction in "ground communications equipment" 
would necessarily involve exposure to loud noises and there is no 
indication that it required the Veteran to be in close proximity 
to aircraft or to fly on aircraft as she has alleged.

Additionally, the Veteran's service treatment records, including 
her separation examination, do not reflect complaints of ringing 
in the ears.  At her hearing, she testified that she never sought 
treatment for the ringing in her ears because there is no 
treatment. 

In sum, the credible evidence does not support the Veteran's 
contentions that she was routinely exposed to aircraft noise in 
service, that she was on a flight from Texas to Utah and 
California after which her tinnitus began, or that her tinnitus 
has existed continuously since that time.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for tinnitus is denied.

	B.  PTSD

The Veteran contends that she was sexually harassed by a superior 
officer, who she claims touched her, or tried to touch her, 
inappropriately.  She further asserts that he made various overt 
sexual overtures towards her while she was at officer training 
school.  He did this while he was in a position of authority over 
her, and often in situations where the Veteran felt threatened 
because she was physically unable to escape because the officer 
positioned himself between the Veteran and the door.  She also 
claims that on subsequent occasions she was mistreated by other 
service personnel due to her gender.  Various written statements 
that were submitted by the Veteran, as well as her hearing 
testimony in this regard, were consistent throughout the appeal.

Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 CFR § 4.125(a), medical 
evidence linking current symptoms to an in service stressor, and, 
generally, credible supporting evidence that the claimed in 
service stressor actually occurred.  38 C.F.R. § 3.304(f).  While 
there are various exceptions to the requirement that a Veteran's 
lay testimony about a stressor be verified, none of those 
exceptions are applicable to this case.

If the Veteran's PTSD claim is based on an in service personal 
assault, evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the incident.  
38 C.F.R. 3.304(f)(4). VA will not deny a PTSD claim based on 
such an assault without first advising the Veteran that evidence 
from other sources or evidence of behavioral changes may 
constitute credible supporting evidence and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  

In this case, the Veteran was diagnosed with PTSD related to 
these events by a civilian psychiatrist who performed a 
comprehensive evaluation.  

While the Veteran's service records do not contain any evidence 
that tends to verify that the claimed sexual harassment occurred, 
she obtained a letter from a former colleague who confirmed that 
the Veteran reported to him many years ago that she was sexually 
harassed in the Air Force, which included "attempted subjugation 
of [the Veteran] by at least one school official in order to 
obtain sexual favors, and that the attempts were traumatizing."

The Veteran's testimony about the in-service sexual harassment 
that she experienced, given its consistency and detail, is 
credible.  The requirement that her stressor be corroborated is 
satisfied by the letter from her colleague who confirmed that the 
Veteran discussed these events with him many years ago and that 
she was traumatized by them.

Under these circumstances, affording the benefit of the doubt to 
the Veteran, it is at least as likely as not that she has PTSD 
due to the events that occurred during her military service.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

  



ORDER

Service connection for tinnitus is denied.

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


REMAND

The Veteran claims that she has asthma and COPD as a result of 
her exposure to mold in the barracks at Keesler Air Force Base, 
Mississippi, between February 1961 and her marriage in September 
1961.  The Veteran contends she developed sinus infections while 
she was living in the barracks, where she stayed for 
approximately 6 months until she got married.  She submitted a 
letter from her private physician who opined that it was "more 
likely than not that [the Veteran's] sinus infections began 
during her active duty period in the Air Force when she was 
quartered in a mold ridden WWII barrack for 6 months and became 
ill during that time."  He opined that the Veteran's asthma and 
COPD were likely "related" to her sinus problems.

While this physician associated the Veteran's asthma and COPD 
with her service, his opinion was based, in part, on the 
Veteran's report that her sinus problems onset during her 
service.  However, the service treatment records do not show that 
she was treated for sinus problems during her service.  While the 
Veteran submitted a letter from her mother referencing a "virus 
attack" that the Veteran reportedly experienced after her 
marriage during service, the Veteran would not have been living 
in the same allegedly moldy barracks after her marriage.  
Moreover, this "virus attack" was apparently not serious enough 
to require treatment.  Additionally, on a "Report of Medical 
History" that she prepared in September 1961, shortly before her 
discharge, the Veteran denied having ever had ear, nose, or 
throat troubles; chronic or frequent colds; sinusitis; asthma, or 
a chronic cough.  She reported a history of hay fever, which was 
also noted at her entry into service.  On the "Report of Medical 
History", the Veteran described her health as "excellent."  At 
her separation examination, which also took place in September 
1961, her nose, sinuses, mouth, throat, lungs, and chest were all 
assessed as being normal.  

While the Board accepts the Veteran's statements as to in-service 
mold exposure, in light of the above evidence, her assertion that 
she first became chronically ill during her service is not 
credible.  While the Board acknowledges that the Veteran's ex-
husband submitted a written statement indicating that the Veteran 
had sinus problems since they met in service, his statement, made 
many years after the Veteran's service, is less probative than 
the Veteran's report about her own health that was made 
contemporaneously with when her sinus and breathing problems 
allegedly began.

In light of the lack of evidence to demonstrate that the Veteran 
became chronically ill until some time after her service, the 
Board finds that a medical opinion is required to determine 
whether it is at least as likely as not that the Veteran's 
current respiratory disorders were caused by exposure to 
environmental hazards, including mold, during her service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of her current pulmonary disorders.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran's 
pulmonary disorder(s) were caused by her 
exposure to mold or other environmental 
hazards during the period that the Veteran 
spent in the barracks at Keesler Air Force 
Base, notwithstanding that the Veteran's 
pulmonary and sinus disorders did not onset 
until after her service.  The examiner should 
provide a complete rationale for his or her 
conclusions in the report of examination.  In 
doing so, the examiner should specifically 
discuss whether the Veteran's symptoms after 
service are consistent with a history of mold 
exposure for approximately 6 or 7 months 
between February 1961 and September 1961.  
The examiner should also discuss the 
significance, if any, of the absence of 
contemporaneous symptoms at the time of the 
alleged mold exposure.  If the examiner is 
unable to provide the requested opinion, then 
he or she should explain why this is the case 
in his or her report.

2. After completion of the above development, 
the Veteran's claims should be readjudicated.  
If the determinations remain adverse to the 
Veteran, she and her representative should be 
furnished with supplemental statements of the 
case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


